DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement filed 2/27/20 has been considered.

Drawings
	The drawings filed 2/27/20 are accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because in view of Applicant’s disclosure (paragraph [0037]), the computer program product is not explicitly limited to only statutory embodiments. The broadest reasonable interpretation of "computer program product" includes waves and signals, which are not considered statutory subject matter. See In re Nuijten, 84 USPQ2d 1495, 1503 (Fed. Cir. 2007).  Because the full scope of the claim encompasses non-statutory subject matter (i.e., transitory propagating signals), the claim as a whole is non-statutory. The Examiner suggests adding the limitation "non-transitory" to claims 

Claim Interpretation
MPEP 2111.04(II) states:
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. 
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.”

Examiner is pointing this out because independent claims 1, 8 and 15 contain limitations based on whether the input corresponds to a dataset, dashboard or dashboard template.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou United States Patent Application Publication US 2014/0046934.
claim 1, Zhou discloses a computer-implemented method for recommending a template or a dataset, the method 2comprising:  
3extracting or fetching a descriptor of an input corresponding to a dataset or a dashboard 4or a dashboard template (Zhou, para [0145-146], identifies a modifying concept, wherein a modifying concept represents a descriptor), wherein said descriptor of said dataset comprises topics and concept 5combinations (Zhou, para [0145-146], “tall buildings” where tall is a descriptor of a type of building), wherein said descriptor of said dashboard template comprises topics, concept 6combinations and column-to-visualization mappings;  
7generating scores for candidate targets corresponding to dashboard templates or datasets 8based on one or more of the following: 
matching topics in said input descriptor with topics in 9candidate target descriptors, matching concept combinations in said input descriptor with 10concept combinations in said candidate target descriptors and compatibility of said datasets with 11said dashboard templates (Zhou, para [0147], provides matched data that is ranked based on the descriptor, for “mountains higher than 5000m” will provide the results sorted by height); and  
12presenting one or more of said dashboard templates or one or more of said datasets to a 13user's computing device based on said scores for said candidate targets (Zhou, para [0147], provides matched data; Zhou, para [0072], with regards to fig 6, example display of data presented).

Regarding claim 2, Zhou discloses the method as recited in claim 1. Zhou discloses further comprising: comparing domain concepts of said input descriptor with domain concepts of said candidate target descriptors (Zhou, para [0141], compares input modifying terms with terms within graph data structure).

claim 3, Zhou discloses the method as recited in claim 2. Zhou discloses further comprising:  2traversing a concept hierarchy to identify a domain concept of said candidate target 3descriptors that most closely matches a domain concept of said input descriptor (Zhou, para [0141], compares input modifying terms with terms within graph data structure Zhou, para [0084], graph contains hierarchical structure of nodes with entity types and entities).

Regarding claim 4, Zhou discloses the method as recited in claim 1. Zhou discloses further comprising:  2comparing domain concept combinations of said input descriptor with domain concept 3combinations of said candidate target descriptors (Zhou, para [0137], with reference to fig 16, elements 1610 and 1612, uses search query tree of words generated to search knowledge graph to retrieve search results).

Regarding claim 5, Zhou discloses the method as recited in claim 4. Zhou discloses further comprising:  2traversing a concept hierarchy to identify a domain concept combination of said 3candidate target descriptors that most closely matches a domain concept combination of said 4input descriptor (Zhou, para [0137], with reference to fig 16, elements 1610 and 1612, uses search query tree of words generated to search knowledge graph to retrieve search results that match).

Regarding claim 8, Zhou discloses a computer program product for recommending a template or a dataset, the computer program product comprising: 
one or more computer readable storage mediums (Zhou, fig 21, element 2126) having program code embodied therewith, the program code comprising the programming instructions for: 
extracting or fetching a descriptor of an input corresponding to a dataset or a dashboard or a dashboard template (Zhou, para [0145-146], identifies a modifying concept, wherein a modifying 
generating scores for candidate targets corresponding to dashboard templates or datasets based on one or more of the following: 
matching topics in said input descriptor with topics in candidate target descriptors, matching concept combinations in said input descriptor with concept combinations in said candidate target descriptors and compatibility of said datasets with said dashboard templates (Zhou, para [0147], provides matched data that is ranked based on the descriptor, for “mountains higher than 5000m” will provide the results sorted by height); and 
presenting one or more of said dashboard templates or one or more of said datasets to a user's computing device based on said scores for said candidate targets (Zhou, para [0147], provides matched data; Zhou, para [0072], with regards to fig 6, example display of data presented).

Regarding claim 9, Zhou discloses the computer program product as recited in claim 8. Zhou discloses wherein the program code further 2comprises the programming instructions for: comparing domain concepts of said input descriptor with domain concepts of said candidate target descriptors (Zhou, para [0141], compares input modifying terms with terms within graph data structure).

Regarding claim 10, Zhou discloses the computer program product as recited in claim 9. Zhou discloses wherein the program code further 2comprises the programming instructions for: 2traversing a concept hierarchy to identify a domain concept of said candidate target 3descriptors that most closely matches a domain concept of said input descriptor (Zhou, para [0141], compares input modifying terms 

Regarding claim 11, Zhou discloses the computer program product as recited in claim 8. Zhou discloses wherein the program code further 2comprises the programming instructions for: 2comparing domain concept combinations of said input descriptor with domain concept 3combinations of said candidate target descriptors (Zhou, para [0137], with reference to fig 16, elements 1610 and 1612, uses search query tree of words generated to search knowledge graph to retrieve search results).

Regarding claim 12, Zhou discloses the computer program product as recited in claim 11. Zhou discloses wherein the program code further 2comprises the programming instructions for: 2traversing a concept hierarchy to identify a domain concept combination of said 3candidate target descriptors that most closely matches a domain concept combination of said 4input descriptor (Zhou, para [0137], with reference to fig 16, elements 1610 and 1612, uses search query tree of words generated to search knowledge graph to retrieve search results that match).


Regarding claim 15, Zhou discloses a system, comprising: 
a memory for storing a computer program for recommending a template or a dataset (Zhou, fig 21, element 2126); and 
a processor connected to said memory (Zhou, fig 21, element 2124), wherein said processor is configured to execute the program instructions of the computer program comprising: 
extracting or fetching a descriptor of an input corresponding to a dataset or a dashboard or a dashboard template (Zhou, para [0145-146], identifies a modifying concept, wherein a modifying 
generating scores for candidate targets corresponding to dashboard templates or datasets based on one or more of the following: 
matching topics in said input descriptor with topics in candidate target descriptors, matching concept combinations in said input descriptor with concept combinations in said candidate target descriptors and compatibility of said datasets with said dashboard templates (Zhou, para [0147], provides matched data that is ranked based on the descriptor, for “mountains higher than 5000m” will provide the results sorted by height); and 
presenting one or more of said dashboard templates or one or more of said datasets to a user's computing device based on said scores for said candidate targets (Zhou, para [0147], provides matched data; Zhou, para [0072], with regards to fig 6, example display of data presented).

Regarding claim 16, Zhou discloses the system as recited in claim 15. Zhou discloses wherein the program instructions of the computer 2program further comprise: comparing domain concepts of said input descriptor with domain concepts of said candidate target descriptors (Zhou, para [0141], compares input modifying terms with terms within graph data structure).

Regarding claim 17, Zhou discloses the system as recited in claim 16. Zhou discloses wherein the program instructions of the computer 2program further comprise: 2traversing a concept hierarchy to identify a domain concept of said candidate target 3descriptors that most closely matches a domain concept of said input descriptor (Zhou, para [0141], compares input modifying terms with terms within 

Regarding claim 18, Zhou discloses the system as recited in claim 15. Zhou discloses wherein the program instructions of the computer 2program further comprise: 2comparing domain concept combinations of said input descriptor with domain concept 3combinations of said candidate target descriptors (Zhou, para [0137], with reference to fig 16, elements 1610 and 1612, uses search query tree of words generated to search knowledge graph to retrieve search results).

Regarding claim 19, Zhou discloses the system as recited in claim 18. Zhou wherein the program instructions of the computer 2program further comprise: 2traversing a concept hierarchy to identify a domain concept combination of said 3candidate target descriptors that most closely matches a domain concept combination of said 4input descriptor (Zhou, para [0137], with reference to fig 16, elements 1610 and 1612, uses search query tree of words generated to search knowledge graph to retrieve search results that match).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou United States Patent Application Publication US 2014/0046934 in view of Chakra United States Patent Application Publication US 2013/0103677.
Regarding claim 6, Zhou discloses the method as recited in claim 1. Zhou does not disclose further comprising:  P201906528US01Page 26 of 30PATENTscoring compatibility of concept combinations in said dashboard template descriptor against said dataset. 
Chakra discloses further comprising:  P201906528US01Page 26 of 30PATENTscoring compatibility of concept combinations in said dashboard template descriptor against said dataset (Chakra, para [0042], similarity score based on their combined characteristics and the dataset).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the accessing of content based on Zhou to include accessing template content based on the teachings of Chakra. The motivation for doing so would have been to access templates which allow a user to present data in a more intuitive format (Chakra, para [0001]). 

Regarding claim 7, Zhou in view of Chakra discloses the method as recited in claim 6. Chakra additionally discloses further comprising:  2scoring compatibility of column combinations of data in said dataset against 3visualizations of said dashboard template (Chakra, para [0041-42], data characteristics used includes number of columns visualized, the content of the column, and, for numeric data, the value type).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the accessing of content based on Zhou to include accessing template content based on the teachings of Chakra. The motivation for doing so would have 

Regarding claim 13, Zhou discloses the computer program product as recited in claim 8. Zhou does not disclose wherein the program code further 2comprises:  P201906528US01Page 26 of 30PATENTscoring compatibility of concept combinations in said dashboard template descriptor against said dataset. 
Chakra discloses further comprising:  P201906528US01Page 26 of 30PATENTscoring compatibility of concept combinations in said dashboard template descriptor against said dataset (Chakra, para [0042], similarity score based on their combined characteristics and the dataset).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the accessing of content based on Zhou to include accessing template content based on the teachings of Chakra. The motivation for doing so would have been to access templates which allow a user to present data in a more intuitive format (Chakra, para [0001]). 

Regarding claim 14, Zhou in view of Chakra discloses the computer program product as recited in claim 13. Chakra additionally wherein the program code further 2comprises:  2scoring compatibility of column combinations of data in said dataset against 3visualizations of said dashboard template (Chakra, para [0041-42], data characteristics used includes number of columns visualized, the content of the column, and, for numeric data, the value type).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the accessing of content based on Zhou to include accessing template content based on the teachings of Chakra. The motivation for doing so would have 

Regarding claim 20, Zhou discloses the system as recited in claim 15. Zhou does not disclose wherein the program instructions of the computer program further comprise: P201906528US01Page 26 of 30PATENTscoring compatibility of concept combinations in said dashboard template descriptor against said dataset. 
Chakra discloses further comprising:  P201906528US01Page 26 of 30PATENTscoring compatibility of concept combinations in said dashboard template descriptor against said dataset (Chakra, para [0042], similarity score based on their combined characteristics and the dataset).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the accessing of content based on Zhou to include accessing template content based on the teachings of Chakra. The motivation for doing so would have been to access templates which allow a user to present data in a more intuitive format (Chakra, para [0001]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265. The examiner can normally be reached Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOPE C SHEFFIELD/               Primary Examiner, Art Unit 2178